Title: To James Madison from Hans Rudolph Saabye, 12 April 1803
From: Saabye, Hans Rudolph
To: Madison, James


					
						Sir,
						Copenhagen ye. 12 April 1803
					
					The last letter, which I had the honor to address to you, bore date the 11 Sept. last.  The Circulary, 

issued by the Department of State of 26 August last, reached me a few days ago.  Due Attention will be paid to its 

contents, begging leave to refer, to what I had the honor to report the 16. Jan. of last Year, with that respect.  And 

if you now will permit me, I add this one Remark, that the Allowance of 12 cents ⅌ diem for a sailor’s 

maintenance, is quite insuficient for their support, not only here, but also at the greater part of the large Trading 

Cities, and ought to be stippulated at as much again, lest they might be exposed to real Want.  The pay for 

common Workman is here about 40 cents a day.
					Our Winter has been rather severe and tedious, and Navigation only opened of late.  Nevertheless we 

have had several arrivals from the united States.
					The Situation of Trade must for a great part depend on the Issue of the Negotiations, now pending, 

respecting the misunderstanding which has arisen between England and france.  Notwithstanding the very 

gloomy appearances, which this contest offers now, it is to be hoped, and devoutly to be wished, that 

matters may take a more peaceable turn.
					Here we are as yet quite tranquil.  The only Equipment which has been made, is a frigate, 

destined for the Mediterrenean to protect the danish Trade there.  I beg leave to hand you inclosed, the 

usual List of the Ships belonging to the united States, which passed this Year to and from the Baltic.  I have 

the honor to remain with due respect Sir Your mo. obed & mo. hble. Servt.
					
						H. R. Saabye
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
